        Case 3:18-cv-07548-AGT Document 134 Filed 10/29/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                    CHIEF MAGISTRATE JUDGE JOSEPH C. SPERO

                                  ZOOM CIVIL MINUTES



Case No.: 18-cv-07548-AGT (JCS)
Case Name: Williams-Sonoma, Inc. v. Amazon.com, Inc.

Date: October 29, 2020                        Time: 9 H
Deputy Clerk: Karen Hom                       Court Reporter: Not Reported

Attorney for Plaintiff: Annette Hurst, Diana Rutowski
Attorney for Defendant: Daralyn Durie, Joseph Gratz


                                   ZOOM PROCEEDINGS

( )    Zoom Settlement Conference

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

(X)    Further Zoom Settlement Conference - Held

       (X) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

( )    Zoom Scheduling Conference to set Settlement Conference

( )    Further Zoom Settlement Conference

( )    Discovery Conference – Lead Trial Counsel Meet and Confer

( )    Zoom Status Conference

( )    Other

Notes: Parties finalized a settlement agreement.
Parties in attendance: Laura Albert, David King, Shannon King (plaintiffs). Ajeet Pai, Charles
Wright (defendant representatives)
